     Case 2:20-cv-04471-GW-GJS Document 19 Filed 04/13/21 Page 1 of 2 Page ID #:76

                                                                         JS-6
1
2
3
4
5
6
7
8
9
10
11
12                           UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                 WESTERN DIVISION

15   Helena Yeboah,                           Case No. CV 20-4471-GW-GJSx

16              Plaintiff,                    JUDGMENT
17                     v.
                                              [Fed. R. Civ. P. 68]
18   United State of America,
                Defendant.                    Honorable George Wu
19
                                              United States District Judge
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-04471-GW-GJS Document 19 Filed 04/13/21 Page 2 of 2 Page ID #:77




1          On March 23, 2021, the United States of America served on plaintiff Helena
2    Yeboah an Offer of Judgment in the amount of $2,250 pursuant to Federal Rule of Civil
3    Procedure 68. On April 6, 2021, Helena Yeboah served on the United States of America
4    notice that she was accepting the Offer of Judgment.
5          Accordingly, pursuant to Federal Rule of Civil Procedure 68, judgment is entered
6    in favor of plaintiff Helena Yeboah and against defendant United States of America, in
7    the amount of $2,250. This amount includes Ms. Yeboah’s fees and costs.
8
9
      Dated: April 13, 2021
10                                           HON. GEORGE H. WU,
11                                           U.S. DISTRICT JUDGE
12
      Presented by,
13
      TRACY L. WILKISON
14    Acting United States Attorney
      DAVID M. HARRIS
15    Assistant United States Attorney
      Chief, Civil Division
16    JOANNE S. OSINOFF
      Assistant United States Attorney
17    Chief, General Civil Section
18     /s/ Timothy D. Biché
      TIMOTHY D. BICHÉ
19    Assistant United States Attorney
20    Attorneys for Defendant
      United States of America
21
22
23
24
25
26
27
28
                                                1
